ITEMID: 001-77042
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF LUCZKO v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 8;Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1962 and lives in Wydminy.
5. On 8 February 2000 the applicant was arrested on suspicion of having committed three burglaries. On 10 February 2000 the Giżycko District Court (Sąd Rejonowy) ordered that the applicant be remanded in custody until 8 May 2000. It found that there were reasonable grounds for believing that the applicant had committed the offences in question and that he would obstruct the proper course of the proceedings. The applicant’s detention was subsequently prolonged by the District Court on unspecified dates. On 31 August 2000 the bill of indictment was filed with the court.
6. On 11 December 2000 the Giżycko District Court convicted the applicant of six counts of burglary and sentenced him to five years’ imprisonment. The applicant appealed against that judgment.
7. On 11 April 2001 the Regional Court (Sąd Okręgowy) quashed the first-instance judgment and ordered a retrial. The applicant was released on the same day.
8. On 19 February 2003 the Giżycko District Court convicted the applicant of five counts of burglary and sentenced him to four years’ imprisonment.
9. On an unspecified date in February 2000 the applicant was charged with homicide. On 20 March 2000 the Giżycko District Court ordered that the applicant be detained for three months in view of the reasonable suspicion that he had committed the offence at issue. On 30 June 2000 the District Court ordered the applicant’s release. On 15 November 2000 the criminal proceedings against the applicant were discontinued.
10. On 25 March 2002 the applicant was arrested on suspicion of burglary. On 27 March 2002 the Giżycko District Court ordered his detention on remand until 25 May 2002. It found that there was a reasonable suspicion that the applicant had committed burglary, having regard to the evidence obtained in the investigation. It also relied on the severity of the likely sentence given the fact that the applicant was a habitual offender. Lastly, it held that there was a risk that the applicant would tamper with evidence.
11. On 14 May 2002 the District Court ordered that the applicant be remanded in custody until 25 June 2002. On 21 June 2002 the applicant’s detention was further prolonged until 25 August 2002. The court relied on the same grounds as given in the original detention order.
12. In June 2002 the bill of indictment was filed with the District Court. The applicant was charged with two counts of burglary and intimidation of a witness.
13. On 22 August 2002 the District Court prolonged the applicant’s detention until 25 October 2002. His detention was further prolonged on 7 October 2002. On 23 January 2003 the applicant was released.
14. On 13 May 2003 the Giżycko District Court convicted the applicant as charged and sentenced him to 3 years and 2 months’ imprisonment.
15. The following of the applicant’s letters to the Court bear a stamp “Judge” (Sędzia) and an illegible signature:
letter dated 25 September 2000 received by the Court on 2 October 2000. It appears that the envelope in which that letter was sent had been cut open and subsequently resealed with adhesive tape;
letter dated 18 October 2000 received by the Court on 6 November 2000. That letter also bears a stamp “Giżycko District Court. Received 23 October 2000” (Sąd Rejonowy w Giżycku. Wpłynęło 23.10.2000) and an illegible signature. The envelope in which the letter was sent bears a stamp “Giżycko Detention Centre. Received 19 October 2000” (Areszt Śledczy w Giżycku. Wpłynęło 19.10.00). According to the postal stamp, the letter was posted on 24 October 2000;
letter dated 19 October 2000 received by the Court on 30 October 2000. It appears that the envelope in which that letter was sent had been cut open and subsequently resealed with adhesive tape;
letter dated 27 December 2000 received by the Court on 9 February 2001;
letter dated 8 January 2001 received by the Court on 16 January 2001. The envelope in which that letter was sent bears a stamp “Giżycko Detention Centre. Received 8 January 2001” (Areszt Śledczy w Giżycku. Wpłynęło 08.01.2001). According to the postal stamp, the letter was posted on 11 January 2001. It appears that the envelope in which that letter was sent had been cut open and subsequently resealed with adhesive tape;
letter dated 24 June 2002 received by the Court on 5 July 2002.
Most of the envelopes in which those letters were sent, except for the letters dated 27 December 2000 and 24 June 2002, bear a hand-written note “SR Giżycko” (D[istrict] C[ourt] Giżycko).
16. Rules relating to means of controlling correspondence of persons involved in criminal proceedings are set out in the Code of Execution of Criminal Sentences (Kodeks karny wykonawczy) which entered into force on 1 September 1998.
17. The relevant part of Article 103 § 1 of the Code provides as follows:
“Convicted persons (...) have a right to lodge complaints with institutions established by international treaties ratified by the Republic of Poland concerning the protection of human rights. Correspondence in those cases (...) shall be sent to the addressee without delay and shall not be censored.”
18. Article 214 § 1 reads as follows:
“Unless exceptions are provided for in the present Chapter, a detainee shall enjoy at least the same rights as are secured to a convicted person serving a sentence of imprisonment under the ordinary regime in a closed prison. No restrictions shall be applied to him except such as are necessary to secure the proper conduct of criminal proceedings, to maintain order and security in a remand centre and to prevent demoralisation of detainees.”
19. Article 217 § 1 reads, in so far as relevant, as follows:
“(...) detainee’s correspondence shall be censored by [the authority at whose disposal he remains], unless the authority decides otherwise.”
Article 242 § 5 reads as follows:
“The prohibition of censorship shall also mean the prohibition of acquainting oneself with the content of the letter.”
20. On 1 September 1998 the Rules of Detention on Remand (Rozporządzenie Ministra Sprawiedliwości w sprawie regulaminu wykonywania tymczasowego aresztowania) entered into force.
§ 36 of the Rules provides:
“A detainee’s correspondence, including correspondence with the international institutions for the protection of human rights, which act on the basis of international agreements ratified by the Republic of Poland, with the Ombudsman and public and local government institutions, is mailed through the intermediary of the organ at whose disposal he remains.”
VIOLATED_ARTICLES: 8
